DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should Claim 12 be found allowable, Claim 4 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 10285487).
Regarding Claim 1, Lee discloses cosmetic carrying case and applicator, the cosmetic carrying case and applicator comprising a pod (110), wherein on an underside of the pod is a receiving surface (140), wherein the receiving surface located on the underside of the pod is configured to contain lip balm or another cosmetic material (Col. 2 Lines 34-50). Lee discloses a base (120) configured to be removably connected to the pod, wherein the pod is configured to be oriented face down onto the base such that the receiving surface of the pod faces an interior cavity of the base when the pod is attached to the base. Lee also discloses the pod comprises at least two parallel sides (170) configured to act as finger grips for a user to grasp the pod and to apply the lip balm or another cosmetic material directly while holding the pod.
Regarding Claim 4, Lee discloses the receiving surface on the underside of the pod is recessed on the underside of the pod. 
Regarding Claim 12, Lee discloses the limitations of this claim as set forth above in Claims 1 and 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8, 13, 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10285487).
Regarding Claim 5, Lee discloses the pod is oval. Lee does not disclose one or more additional sides of the pod and one or more additional sides of the base have a curved shape, wherein the one or more additional sides of the pod connect to the at least two parallel sides. However, a person having ordinary skill in the art would recognize and find obvious that the shape of the pod may be varied as an obvious variation which would provide no unexpected results in the functioning of the lip balm container. Please see MPEP 2144.04 IV Section A which discusses the obviousness of varying a container’s shape. 
Regarding Claims 6-8, Lee discloses the pod comprises latching means (160a,b and 160c – Col. 2 Lines 40-50). These are equivalent in function to the claimed locking notch and catch.
Regarding Claim 13, while Lee discloses an oval pod shape, this may be varied as an obvious variation. Furthermore, Lee discloses the pod has side ridges that are parallel and are configured to act as finger grips.
Regarding Claim 14, Lee discloses ridges which act as finger grips for the pod. A person having ordinary skill in the art would recognize and find obvious that alternate shapes may be used as a simple substitute for receiving slots as finger grips. 
Regarding Claim 15, Lee discloses a locking/latching notch and catch (160a and 160b). 
Claims 2, 3, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 10285487) as applied to claims 1 and 12 above, and further in view of Sandu (US 2015/0334212).
Regarding Claims 2, 3, 17, and 18 Lee discloses a pod, base, and finger grips for applying lip balm as discussed above in Claim 1. Lee does not disclose a back surface of the base is flat and configured to be attachable to a back surface of a cellular phone. 
Sandu discloses a similar storage compartment (14) with a flat base attachable to a cell phone (12) Sandu also discloses the storage compartment is also configured to contain different cosmetic products for direct application to the face (Paragraph 0014). Lee and Sandu are analogous inventions in the art of hinge-lid containers for personal care products or cosmetics.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lip balm pod of Lee with the flat back surface configured to be attachable to a flat cellular phone as disclosed in Sandu in order to combine the lip balm container and cell phone into a single item that takes up less space and is easier to keep track of (Paragraph 0016 – Figures 3 and 4). 
Regarding Claims 9 and 20, Sandu discloses a top surface of the pod is flat. As discussed above, a person having ordinary skill in the art would recognize and find obvious that the shape of the pod may be varied as an obvious variation which would provide no unexpected results in the functioning of the lip balm container. Please see MPEP 2144.04 IV Section A which discusses the obviousness of varying a container’s shape.
Regarding Claims 10 and 16, Sandu discloses the pod and the base comprise one or more magnets that are magnetically attracted to each other as a magnetic securing mechanism for releasably securing the container in a closed position as discussed in Sandu Claim 7. Furthermore, magnetic closure means are an obvious variation or substitution for snap closures in cosmetic containers.
Regarding Claims 11 and 19, Sandu discloses the base comprises an adhesive layer on a back surface of the base (double sided adhesive patches recited in Paragraph 0016). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736